Sep 14 2015, 8:27 am




      ATTORNEY FOR APPELLANT                                     ATTORNEY FOR APPELLEE
      Dominic W. Glover                                          William S. Frankel, IV
      Columbus, Indiana                                          Wilkinson, Goeller, Modesitt,
                                                                 Wilkinson & Drummy, LLP
                                                                 Terre Haute, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Bryan E. Mitten,                                           September 14, 2015
      Appellant-Petitioner,                                      Court of Appeals Case No.
                                                                 11A01-1501-DR-8
              v.                                                 Appeal from the
                                                                 Clay Superior Court
      Cynthia L. Mitten,                                         The Honorable J. Blaine Akers,
      Appellee-Respondent.                                       Judge
                                                                 Trial Court Cause No.
                                                                 11D01-1307-DR-400



      Kirsch, Judge.


[1]   Bryan E. Mitten (“Father”) appeals the trial court’s decree of dissolution

      (“Decree”) that dissolved his marriage to Cynthia L. Mitten (“Mother”),

      raising five issues that we consolidate and restate as:

              I. Whether the trial court’s determination of Father’s child
              support obligation was an abuse of discretion; and


      Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015                 Page 1 of 25
               II. Whether the trial court abused its discretion in its division of
               the parties’ debts.


[2]   We affirm.


                                    Facts and Procedural History
[3]   Father and Mother were married in June 2005,1 and, during the marriage,

      Father adopted Mother’s biological child (“Child”), born in June 2000. On

      July 16, 2013, Father petitioned for dissolution of their marriage. On or near

      the time of filing, Father moved out of the marital residence, and Mother

      continued to reside in the home with Child. No provisional hearing was

      requested or held, but during the pendency of the action, Father paid $6,655.87

      toward the mortgage on the marital residence, as well as utilities and property

      taxes on it.


[4]   At the March 4, 2014 final hearing, the parties stipulated to the trial court that

      Mother would have primary physical custody of Child, and Father would be

      entitled to overnight visitation with Child in accordance with Parenting Time

      Guidelines. The parties also submitted lists of personal property that each

      would retain, including each party taking his or her vehicle and the associated




      1
       Although the trial court’s Decree of Dissolution states that the parties married on June 14, 2006, Appellant’s
      App. at 11, both parties indicate that they were married on June 17, 2005. Appellant’s Br. at 3; Appellee’s Br. at
      3.

      Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015                            Page 2 of 25
      debt. Tr. at 5. Because Father’s debt on his truck was greater, the parties

      agreed that Father would retain his 401(k) pension. Id. at 6.


[5]   At the hearing, the parties testified to their respective incomes. Mother testified

      that, during the marriage, Father lost his job and the available health insurance

      for Child, so she left her job and took another that offered health insurance. Id.

      at 54. She testified that she paid $88.52 per week for Child’s health, dental, and

      vision coverage. With regard to visitation, Mother testified that Father

      exercised very little parenting time with Child, who was in eighth grade at the

      time of the hearing. She observed that Child did not desire to exercise visitation

      with Father, stating that Child’s diagnosed ADHD condition contributed to

      Child having difficulty with transitions, but that “in time” she believed

      visitation and relationship with Father would improve. Id. at 49. She testified

      that she was in favor of Father and Child having a relationship and that she

      encouraged phone calls and visitation. Father’s testimony acknowledged that

      Child did not desire to exercise visitation, but Father testified that, out of

      concern that it might exacerbate Child’s ADHD conditions, Father

      intentionally had not “pushed” Child to stay with him. Id. at 27. Between the

      parties’ separation in June 2013 and the final hearing in March 2014, Father

      had not exercised any overnight visitation.


[6]   The trial court issued findings and conclusions that calculated child support in

      the amount of $235.00 per week. The trial court’s child support calculation

      credited Mother with paying $88.52 per week in health insurance premiums for



      Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015   Page 3 of 25
      Child. With regard to Father’s visitation and any credit for overnight visitation,

      the trial court stated,


              The Court finds the parties agreed [Father’s] parenting time
              would be pursuant to the Indiana Parenting Time Guidelines.
              There was testimony that [Father] has not had any overnight
              parenting time with the minor child since the separation of the
              parties, or that overnight parenting times were minimal. In
              calculating child support, the Court has taken this testimony into
              account, even though the parties have agreed parenting time with
              the child is to be in accordance with the Indiana Parenting Time
              Guidelines. [Note: Should [Father] in the future, actually have
              parenting time overnights with the child, i.e. every other weekend, then
              the Court would entertain a[] jointly filed modification agreement or
              motion by [Father] to modify child support.]


      Appellant’s App. at 12 (emphasis in original). The trial court ordered that the

      $235.00 per week support obligation was retroactive to the first Friday

      following the date the petition was filed, which resulted in an arrearage of

      $13,360.00. However, the Decree applied a credit of $2,216.40 against that

      arrearage; the credit represented 33.3% of the payments that Father voluntarily

      made during the pendency of the matter toward the mortgage and utilities on

      the marital residence.


[7]   The trial court determined that “neither party has rebutted the presumption” of

      equal division of the marital estate. Id. at 23. In dividing property, the Decree

      recognized that the parties had agreed to division of certain assets and debts,

      including that associated with their respective vehicles and other miscellaneous

      items of personal property, which the court did not expressly value because the


      Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015     Page 4 of 25
      parties had not provided values to the court. As is relevant to this appeal,

      Mother received in the property division, the net proceeds of the sale of the

      marital residence, which were $1,724.30, and Father received his 401(k). The

      trial court ordered Father to pay the following debts: (1) $6,836.99 One Main

      Debt; (2) $1,912.19 Fifth Third credit card; and (3) $4,117.39 Capital One credit

      card. It ordered the parties to split equally the following debts: (1) $1,000.00

      loan repayment to Mother’s mother; (2) approximately $3,533.00 in bills to St.

      Vincent Hospital; and (3) $346.00 to Northside Anesthesia.


[8]   Father filed a Motion to Reconsider or In the Alternative Motion to Correct

      Errors, asserting that the trial court erred in the following respects: (1) in its

      division of debts; (2) in making the child support obligation retroactive to the

      date of filing; (3) in giving Mother a credit of $88.52 per week for health

      insurance costs; (4) in failing to give Father credit for overnight visitations; and

      (5) in crediting Father $2,216.40 toward his support arrearage obligation, which

      represented 33.3% of the total amounts he paid during the pendency of the

      action. Following a hearing, the trial court determined it had committed error

      in its prior finding that neither party had rebutted the presumptive equal

      division of the marital estate, stating, “[A]n equal division is not just and

      reasonable in light of [Mother’s] contribution [to the acquisition of the marital

      home] . . . and that [Mother] did rebut the presumption of equal division.” Id.

      at 49. The trial court did not, however, modify its prior support order or its

      division of assets and debts, thereby denying Father’s requests. Father now

      appeals.


      Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015   Page 5 of 25
                                       Discussion and Decision
[9]    The trial court's decision on a motion to correct error comes to an appellate

       court cloaked in a presumption of correctness. Page v. Page, 849 N.E.2d 769,

       771 (Ind. Ct. App. 2006). We review the denial of a motion to correct error for

       an abuse of discretion. Lovold v. Ellis, 988 N.E.2d 1144, 1149-50 (Ind. Ct. App.

       2013). An abuse of discretion occurs when a trial court’s decision is against the

       logic and effect of the facts and circumstances before the court or if the court

       has misinterpreted the law. Id. at 1150. When reviewing a decision for an

       abuse of discretion, we consider only the evidence and reasonable inferences

       favorable to the judgment. Id.


[10]   Where, as here, the trial court issues specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Without reweighing the

       evidence or assessing the credibility of witnesses, we must determine, first,

       whether the evidence supports the findings, and second, whether the findings

       support the judgment. Ind. Trial Rule 52(A); Tompa v. Tompa, 867 N.E.2d 158,

       163 (Ind. Ct. App. 2007). Findings are clearly erroneous if there are no facts in

       the record to support them either directly or by inference, and a judgment is

       clearly erroneous if the wrong legal standard is applied to properly found facts.

       Birkhimer v. Birkhimer, 981 N.E.2d 111, 118 (Ind. Ct. App. 2012). “In order to

       determine that a finding or conclusion is clearly erroneous, our review of the

       evidence must leave us with the firm conviction that a mistake has been made.”

       Leonard v. Leonard, 877 N.E.2d 896, 900 (Ind. Ct. App. 2007). We consider



       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015   Page 6 of 25
       only the evidence favorable to the trial court’s judgment. Turner v. Turner, 785

       N.E.2d 259, 263 (Ind. Ct. App. 2003).


                                   I. Child Support Calculation
[11]   A trial court’s calculation of child support is presumptively valid. Bogner v.

       Bogner, 29 N.E.3d 733, 738 (Ind. 2015). We review decisions regarding child

       support for an abuse of discretion. Lovold, 988 N.E.2d at 1149-50. An abuse of

       discretion occurs when a trial court’s decision is against the logic and effect of

       the facts and circumstances before the court or if the court has misinterpreted

       the law. Id. at 1150. When reviewing a decision for an abuse of discretion, we

       consider only the evidence and reasonable inferences favorable to the judgment.

       Id.


                         A. Mother’s Credit for Health Insurance Premiums

[12]   Father argues that the trial court erred when, in calculating child support, it

       credited Mother with paying $88.52 per week in health insurance premiums for

       Child. Indiana’s Child Support Guidelines direct that “[t]he weekly cost of

       health insurance premiums for the child(ren) should be added to the basic

       obligation whenever either parent actually incurs the premium expense or a

       portion of such expense.” Ind. Child Supp. G. 3(E)(2). The commentary to

       this Guideline explains that this is accomplished by giving a credit to the parent

       who actually pays the cost. Child Supp. G. 3(E)(2), cmt.; see also Johnson v.

       Johnson, 999 N.E.2d 56, 59 (Ind. 2013). The Guidelines also provide for a

       worksheet adjustment for the weekly cost of health insurance premiums.


       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015   Page 7 of 25
       Guideline 3(G)(3) provides, “The parent who pays the weekly premium cost for

       the child(ren)’s health insurance should receive a credit towards his or her child

       support obligation in most circumstances.”


[13]   Here, in calculating child support, the trial court credited Mother with $88.52

       per week that she pays in health insurance costs for Child. With regard to the

       issue of the health insurance costs, the trial court’s order on Father’s motion to

       correct error explained and found:


               Given the weight of all evidence, the Court finds, at this time, the
               $88.50 insurance cost, attributed to the child support obligation
               worksheet, to be reasonable insurance costs; however, the Court
               does enter an order finding a deviation for the child support
               guidelines for the reason the only testimony before the Court is
               that these are the actual medical insurance costs incurred by
               [Mother] that are attributable to the minor child.


       Appellant’s App. at 40 (emphasis in original).


[14]   Father’s argument is that the $88.52 amount exceeds “a reasonable cost” as

       defined by Guideline 7 of the Indiana Child Support Guidelines, which

       provides, in part:

               The court shall order one or both parents to provide private
               health care insurance when accessible to the child at a reasonable
               cost.
               ....
               Reasonable cost. The cost of private health insurance for
               child(ren) is considered reasonable, if it does not exceed five
               percent (5%) of the Weekly Gross Income of the parent obligated
               to provide medical support. The cost of private health insurance

       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015   Page 8 of 25
        for the child(ren) is not considered reasonable when it is
        combined with that party’s share of the total child support
        obligation (Line 4 of the Worksheet) and that sum exceeds fifty
        percent (50%) of the gross income of the parent responsible for
        providing medical support.

        A consideration of the foregoing factors is addressed in the
        Health Insurance Premium Worksheet (HIPW), which should be
        utilized in determining the appropriate adjustments for the
        child(ren)’s health insurance on the Child Support Obligation
        Worksheet.


Child Supp. G. 7. Commentary to Guideline 7 further discusses health

insurance premium costs:


        Health Insurance Premiums.

        The court is federally mandated to order accessible private health
        care insurance if the cost is at or below 5% of the Weekly Gross
        Income of a parent as indicated in the Child Support Obligation
        Worksheet. If above 5% of Weekly Gross Income, the court has
        discretion to require the health insurance premium be paid by a parent if
        the court indicates the reason for the deviation.


Child Supp. G. 7, cmt. (emphasis added). Father argues that Mother’s weekly

gross income was determined to be $794.05, and that the “reasonable cost” of

health insurance is 5% of that figure. Thus, he argues, “At most the trial court

should have limited the cost to $39.70 per week which is 5% of Mother’s

Weekly Gross Income as found by the Court.” Appellant’s Br. at 7. Upon

review, we find no abuse of discretion for several reasons.




Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015      Page 9 of 25
[15]   Initially, we observe that Guideline 7 provides that the “court shall order one or

       both parents to provide private health care insurance when accessible to the child at

       a reasonable cost.” Child Supp. G. 7 (emphasis added). Here, the trial court is

       not ordering a parent to provide the health insurance; rather, Mother is

       voluntarily paying the health care costs. However, assuming without deciding

       that application of the reasonableness tests of Guideline 7 is nevertheless

       warranted, we observe that the commentary to Guideline 7, while providing

       instruction regarding completion of the HIPW, sheds light on the

       “reasonableness” inquiry, discussing that there are two tests:

               Section Three: Determination of Whether Premium is
               Reasonable in Cost.


               There are two tests to determine if the cost of the health
               insurance premium is reasonable to a parent. Both tests must be
               satisfied for the cost to be reasonable. The first test determines
               whether the health insurance premium cost exceeds five percent
               (5%) of the parent’s Weekly Gross Income. The second test
               determines whether the parent’s portion of the child support
               obligation plus the health insurance premium cost exceeds fifty
               percent (50%) of the parent’s Weekly Gross Income.


       Child Supp. G. 7, cmt. Here, the second test outlined in Guideline 7,

       concerning “whether the parent’s portion of the child support obligation plus

       the health insurance premium cost exceeds fifty percent (50%) of the parent’s

       Weekly Gross Income” does not yield a result indicating the $88.52 is

       unreasonable. That is, the $88.52 added to Mother’s portion of the total weekly



       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015   Page 10 of 25
       child support obligation does not result in a figure above 50% of her weekly

       gross income.2


[16]   In any event, even if the $88.52 were deemed “unreasonable,” the commentary

       to Guideline 7 provides, “If above 5% of Weekly Gross Income, the court has

       discretion to require the health insurance premium be paid by a parent if the

       court indicates the reason for the deviation.” In this case, the trial court

       expressly recognized “a deviation . . . for the reason [that] the only testimony

       before the Court is that these are the actual medical costs incurred by [Mother][.]”

       Appellant’s App. at 40 (emphasis in original). Additionally, the commentary to

       Guideline 7, while giving direction on how to complete Section Five of the

       HIPW, similarly recognizes trial court discretion in the matter of health

       insurance, stating:

               Mark the parent or parents who are ordered to provide health
               insurance. If both parents are ordered, mark both boxes. Enter
               the amount from Line D in the box next to the parent(s) who are
               ordered to provide the insurance, and indicate the “Total
               Ordered.” Please note that the court may use its discretion to order or
               not order health insurance coverage even when all tests are met or not
               met.


       Child Supp. G. 7, cmt. (emphasis added). Indeed, our Supreme Court has

       directed that the “‘Guidelines are not immutable, black letter law, but provide




       2
        Mother’s portion of the weekly child support obligation was $99.14. Appellant’s App. at 27. Adding the
       $88.52 health insurance cost to Mother’s $99.14 portion of the weekly child support obligation equals
       $187.66, which is less than 50% of Mother’s $791.05 weekly gross income figure.

       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015                    Page 11 of 25
       ‘room for flexibility.’” Bogner, 29 N.E.2d at 739 (citing Child Supp. G. 1, cmt.;

       Garrod v. Garrod, 655 N.E.2d 336, 338 (Ind. 1995)). We thus find that the

       Guidelines extend great deference to trial courts, including in assigning

       responsibility for maintaining health insurance costs and crediting a parent for

       payment of it.


[17]   Turning to the record before us, the undisputed evidence is that Mother pays

       $88.52 every week. Child has been diagnosed with ADHD, and he is actively

       being treated for it, taking “top tier” daily medications and attending doctor

       visits every few months. Tr. at 56. Father has not indicated that he can or will

       provide insurance or that any equivalent insurance is available at a lesser

       weekly cost. Even if other, less expensive insurance were available to Mother

       or Father, it would need to be determined if this would increase any deductible

       and/or reduce benefits. Based on the language of the Guidelines and the

       accompanying commentary, we believe that Guideline 7 is not intended to

       prevent parties from maintaining health insurance for minor children, even if

       that exceeds what is considered “reasonable” under the two tests outlined in

       Guideline 7. It is a matter left to the trial court’s discretion, and we find no

       abuse of discretion here in the trial court’s decision to credit Mother with

       $88.52 per week in health care costs.


                                     B. Credit for Overnight Visitation

[18]   Father argues that the trial court abused its discretion in its child support

       calculation by not giving Father more credit for overnight parenting time. Our

       Supreme Court has held:
       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015   Page 12 of 25
               The Guidelines currently provide that “[a] credit should be
               awarded for the number of overnights each year that the
               child(ren) spend with the noncustodial parent.” Ind. Child Supp.
               G. 6 (emphasis added). This credit is awarded out of recognition
               that “overnight visits with the noncustodial parent may alter
               some of the financial burden of the custodial and noncustodial
               parents in caring for the children.” Although the prior language
               under the Guidelines stated that the trial court “may grant the
               noncustodial parent a credit,” we continue to hold that the trial
               court is not required to award parenting time credit based upon
               overnights. Ind. Child Supp. G. 3(F)(4) (emphasis added); Ind.
               Child Supp. G. 6.


       Bogner, 29 N.E.3d at 743 (internal case citations omitted). The Bogner Court

       further explained, “Given the indefinite nature of when an overnight truly shifts

       the financial burden from one parent to the other, we cannot conclude that the

       parenting time credit is mandatory.” Id.


[19]   Here, with regard to credit for overnight visitation, the trial court concluded:

               The rationale behind the parenting time credit is that overnight
               visits with the noncustodial parent may alter some of the
               financial burden of the custodial and noncustodial parents in
               caring for the children. Young v. Young, 891 N.E.2d 1045 (Ind.
               2008). Here, the Court finds that [Father] has demonstrated a
               pattern of minimal overnight visits with [Child] and, based upon
               evidence the Court considers relevant, the Child support
               Obligation Worksheet will credit [Father] with 0-51 overnights
               annually.


       Appellant’s App. at 20-21 (Conclusion of Law I). Father argues that crediting

       Father with 0-51 overnights was an abuse of discretion because the parties

       stipulated at the March 2014 final hearing that Father was entitled to parenting
       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015   Page 13 of 25
       time pursuant to Indiana’s Parenting Time Guidelines, which includes 98

       overnights.


[20]   The trial court did not fail to recognize that the parties had agreed that Father

       would be entitled to exercise visitation pursuant to the Parenting Time

       Guidelines, as Father’s argument suggests. Indeed, the trial court’s Findings

       expressly acknowledged that the parties had so agreed, but it determined that

       the testimony at the final hearing reflected Father had exercised minimal

       overnight visitation with Child, if any, since the parties separated. Id. at 12

       (Finding of Fact No. 4). Our review of the record reveals that, Father testified

       at trial that he had “spent very little time with [Child]. He doesn’t want to see

       me.” Tr. at 14. Father continued to explain, “[H]e’s busy. He doesn’t want to

       go.” Id. Father indicated that he spoke to Child on the phone “most

       weekends,” but the last time Father had seen Child before the March 2014 final

       hearing, was on the prior Christmas Eve.3 Id. at 15, 26-27. With regard to

       overnight visitations, Father reported that Child had not exercised an overnight

       visitation “since I’ve moved out of the house,” explaining, “’Cause he does not

       want to stay with me.” Id. at 15, 26.


[21]   Father expressed that Child’s ADHD may be a contributing factor to problems

       with the exercise of visitation, stating that the ADHD is “one of the reasons I

       haven’t pushed him staying with me and such. Because I don’t want him to get




       3
           At the time of the final hearing, Child was in the eighth grade.


       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015   Page 14 of 25
       all upset.” Id. at 27. In Mother’s testimony, she likewise stated that “With

       ADHD . . . They don’t like change at all” and that Child “does not deal with

       change very well.” Id. at 49. Mother further testified regarding visitation:


               So I think, in time, I think . . . [Father’s] doing what he needs to
               do as far as the phone calls. I just think it’s going to take [Child]
               a little bit more time than normal. But I . . . fully support
               [Father] seeing [Child.]


       Id. at 49.


[22]   Father testified that it was his desire to exercise visitation with Child, and he

       requested at trial that he receive credit for 98 overnight visitations, pursuant to

       the Parenting Time Guidelines. Father continued that, even if Child did not

       exercise the overnights, he nevertheless believed he should receive credit for 98

       overnight visitations because, given that Father was being considerate in not

       wanting to force visitation and upset Child, “why should I be penalized for . . .

       thinking about his welfare.” Id. at 28.


[23]   Concerning overnight visitations, the trial court found,

               There was testimony that [Father] has not had overnight
               parenting time with the minor child since the separation of the
               parties, or that overnight parenting times were minimal. In
               calculating child support, the Court has taken this testimony into
               account, even though the parties have agreed parenting time with
               the child is to be in accordance with the Indiana Parenting Time
               Guidelines. [Note: Should [Father] in the future, actually have
               parenting time overnights with the child, i.e. every other weekend, then
               the Court would entertain a[] jointly filed modification agreement or
               motion by [Father] to modify child support.]
       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015    Page 15 of 25
       Id. at 12 (Finding of Fact 4) (emphasis in original).


[24]   Our review of the record reveals that the trial court’s findings concerning

       overnight visitation were supported by the evidence at trial, and that the trial

       court’s findings support its conclusions. Father has failed to establish that the

       trial court abused its discretion when it decided to credit Father with 0-51

       overnights annually.


                         C. Credit to Father for Payments During Pendency

[25]   In its decree, the trial court applied a credit toward Father’s retroactive child

       support obligation in an amount equal to 33.3% of what Father voluntarily paid

       in mortgage and utility payments after the parties separated and throughout the

       pendency of the dissolution action. Father contends that the trial court failed to

       properly credit him and thereby abused its discretion.


[26]   The trial court’s findings referred to Father’s testimony that he paid $6,655.87

       toward Mother’s “living expenses and the support of the minor child” between

       the date of separation and the final hearing. Appellant’s App. at 13 (Finding of

       Fact 7). The trial court’s findings also referred to Mother’s testimony that

       Father had not paid any child support directly to her and that she had paid all

       expenses associated with Child, but that Father had made payments on the

       mortgage and utilities on the marital residence, where Mother and Child were

       residing, during the pendency of the action. The trial court found:


               The Court finds that [Father]’s payments of these specific
               expenses are both in the form of temporary maintenance to [Mother],

       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015   Page 16 of 25
               and, in part, are in the form of child support for the benefit of the child.
               The Court, below, will determine the allocation of temporary
               maintenance to [Mother] and the allocation of child support to
               for the minor child.


       Id. at 15 (Finding of Fact 11) (emphasis in original). Thereafter, the trial court

       concluded, in relevant part:

               Payments made by [Father] for the mortgage, REMC, and
               homeowners insurance was largely for the purpose of preserving
               the marital residence and is considered by this Court to be both a
               form of temporary spousal maintenance and, in part, child
               support for the minor child. The Court, having considered all
               relevant testimony, allocates 33.3% of the payments made . . . to
               be child support. Therefore, the Court determines $2,216.40
               shall be allocated as child support paid during the pendency of
               this action. Additionally, 33.3% of marital residence mortgage
               and utility payments made by [Father] since the final hearing are
               also considered child support.


       Id. at 20 (Conclusion of Law H) (emphasis in original). Father argues on

       appeal that he should receive “a dollar-for-dollar credit,” Appellant’s Br. at 13,

       although he argued in his motion to correct error that he should have been

       credited with something more than 33.3%, suggesting 50% would be an

       equitable figure. Either claim is asking us to find an abuse of discretion

       occurred; upon review, we find no such error.


[27]   In support of his position that he should receive “dollar-for-dollar” credit for all

       the payments he made, Father cites to R.R.F. v. L.L.F., 935 N.E.2d 243 (Ind.

       Ct. App. 2010). There, during a three-month period of time that no support


       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015             Page 17 of 25
       order was in place, the father paid for the eighteen-year-old child’s car

       insurance, health insurance, and cell phone, and he bought the child a laptop

       required for college. The trial court found that these constituted “non-

       conforming payments” and were gratuitous or voluntary contributions, and the

       trial court did not give father credit toward his child support obligation. 4 Id. at

       247. The father appealed, and this court reversed, concluding that the father

       should have received credit against his child support obligation for the

       payments he made because the father was supporting the child “in much the

       same way that he would have had the child support order been in place.” Id. at

       252. In contrast to the payments made in R.F.F., here, Father’s payments

       toward mortgage and utility bills were not solely for Child’s use and benefit,

       and we find that R.F.F. is not determinative of the facts before us.


[28]   The trial court’s decision to apply 33.3% of what Father paid in mortgage and

       utility payments toward Father’s owed child support obligation was an exercise

       of judgment and discretion. While Father urges that he was entitled to receive

       more credit toward his obligation, he has not shown that it was against the logic

       and effect of the circumstances before it for the trial court to determine that




       4
         The R.F.F. trial court cited to Olson v. Olson, 445 N.E.2d 1386, 1389 (Ind. Ct. App. 1983) and In re Baker,
       550 N.E.2d 82, 87 (Ind. Ct. App. 1999) for the proposition that non-conforming child support payments are
       generally considered gratuitous and should not be considered a prepayment of a support obligation or
       credited against arrearages, except under three narrow exceptions. R.F.F. v. L.L.F., 935 N.E.2d 243, 247
       (Ind. Ct. App. 2010).



       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015                       Page 18 of 25
       33.3% was a proper percentage to allocate toward support payments. We find

       no trial court error.


                                        D. Retroactive Child Support

[29]   The trial court ordered that Father’s child support obligation was retroactive to

       the first Friday following the filing of the petition for dissolution. Father argues

       that this was an abuse of discretion because, during the pendency of the action,

       Mother did not seek provisional relief. That is, he suggests that because she did

       not ask for child support, she must have been satisfied with the money that

       Father was providing by way of mortgage and utility payments.


[30]   In support of his position, Father cites to Boone v. Boone, 924 N.E.2d 649, 652

       (Ind. Ct. App. 2010), where the opinion included the statement that “we must

       presume that [Mother] was satisfied with whatever contribution Father was

       making to support the child because she never engaged the courts, as was her

       right, to seek more than he was giving.” Id. at 655. However, the Boone facts

       are distinguishable from those before us.


[31]   There, the parties had a child together in 1998 and married later that year. In

       2002, they separated. Thereafter, for a period of time, the father provided

       support by sending money to the mother every other week. In June 2006, the

       father petitioned for dissolution in Illinois, and, thereafter, the mother instituted

       proceedings through an Illinois Title IV-D office to obtain child support, but she

       did not follow through with the effort. The Illinois court dismissed the action

       for lack of jurisdiction because the mother lived in Indiana, and Father filed a


       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015   Page 19 of 25
       petition for dissolution in Indiana in November 2007. At the 2008 final

       hearing, the mother requested child support retroactive to June 2006, the

       approximate date that, according to the mother, she stopped receiving child

       support. The trial court granted her request, and the father filed a motion to

       correct error, which the trial court denied. The issue on appeal was whether the

       trial court had the authority to order the father to pay child support retroactive

       to a date preceding the filing of the petition for dissolution. Id. at 650, 652.

       The Boone court opined that “[i]n dissolution cases, the machinery of the courts

       engages when the dissolution petition is filed” and concluded that a trial court

       may not order child support retroactive to a date preceding the filing of a

       petition for dissolution. Id. at 654-55. While the issue and facts presented in

       Boone are distinguishable, the decision expressly recognized, “Our courts have

       held that an initial child support order can be retroactive to the date of the

       petition for dissolution.” Id. at 652. We reject Father’s claim that the trial

       court abused its discretion when it ordered that child support was retroactive to

       the first Friday following the date that Father filed his petition.


                                          II. Division of Debt
[32]   Father argues that the trial court abused its discretion in the division of the

       marital estate, specifically in its division of debt. The trial court’s division of

       marital property is highly fact sensitive. Fobar v. Vonderahe, 771 N.E.2d 57, 59

       (Ind. 2002). It is a task within the sound discretion of the trial court, and we

       will reverse only for an abuse of discretion. Love v. Love, 10 N.E.3d 1005, 1012

       (Ind. Ct. App. 2014). An abuse of discretion occurs if the trial court’s decision

       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015   Page 20 of 25
       is clearly against the logic and effect of the facts and circumstances before the

       court, or if the trial court has misinterpreted the law or disregards evidence of

       factors listed in the controlling statute. Id. When we review a claim that the

       trial court improperly divided marital property, we will not reweigh the

       evidence and must consider only the evidence most favorable to the trial court’s

       disposition of the property. Id. Even if the facts and reasonable inferences

       might allow for a different conclusion, we will not substitute our judgment for

       that of the trial court. Id.


[33]   Here, in its Decree, the trial court found that the parties had agreed to the

       division of a number of assets and debts, and it distributed certain property

       accordingly, including: the parties received their respective vehicles and the

       debt thereon; Father was awarded his 401(k); Mother would receive any net

       proceeds from the sale of the home; and Father was responsible for (1) a loan to

       One Main Financial; (2) a Fifth Third Bank credit card in his name; and a

       Capital One credit card in his name. The trial court also awarded various items

       of personal property to each party, in accordance with the parties’ agreement to

       divide them, although the trial court did not place a value on those items

       because none was provided. Finding that neither party had rebutted the

       presumptive equal division, it thereafter ordered each party to pay half of the

       following debts: (1) St. Vincent Hospital; (2) Northside Anesthesia; and (3) a

       loan owed to Mother’s mother.


[34]   In his motion to correct error, Father asked the trial court to correct error

       concerning the division of debt, specifically asserting that the trial court erred by

       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015   Page 21 of 25
       failing to allocate any portion of the following debts to Mother: One Main

       Financial loan, Fifth Third Bank credit card, and Capital One credit card.

       Appellant’s App. at 53. His argument was that because the trial court had found

       that neither party had rebutted an equal division, Mother should be responsible

       for half the amount of each of those debts.


[35]   Pursuant to Indiana Code section 31-15-7-5, an equal division of marital

       property is presumed to be just and reasonable. However, this presumption

       may be rebutted by a party who presents relevant evidence, including evidence

       concerning the following factors, that an equal division would not be just and

       reasonable:

               (1) The contribution of each spouse to the acquisition of the
               property, regardless of whether the contribution was income
               producing.
               (2) The extent to which the property was acquired by each
               spouse:
                        (A) before the marriage; or
                        (B) through inheritance or gift.
               (3) The economic circumstances of each spouse at the time the
               disposition of the property is to become effective, including the
               desirability of awarding the family residence or the right to dwell
               in the family residence for such periods as the court considers just
               to the spouse having custody of any children.
               (4) The conduct of the parties during the marriage as related to
               the disposition or dissipation of their property.
               (5) The earnings or earning ability of the parties as related to:




       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015   Page 22 of 25
                         (A) a final division of property; and
                         (B) a final determination of the property rights of the
                         parties.


       Ind. Code § 31-15-7-5.


[36]   Here, in its ruling on the motion to correct error, the trial court “admit[ted]

       error” when it had determined that neither party had rebutted the presumption,

       stating that, because Mother had contributed $20,000 to the acquisition of the

       marital residence, an equal division would not be just and reasonable.

       Appellant’s App. at 49. The trial court did not modify its prior division of debt,

       however, thus leaving Father responsible for the three debts in question. Upon

       review, we find no error in so doing.


[37]   Our review of the record reveals that Father not only agreed to take those debts,

       he proposed that they be allocated to him in the distribution, and that is exactly

       what the trial court ordered. At trial, Father’s proposed distribution of the

       marital estate was admitted into evidence. Ex. Vol. at 22 (Pet’r’s Ex. 1, Tab 6).5

       In it, Father proposed that the One Main debt, the Fifth Third credit card debt,

       and the Capital One credit card debt be assigned to him. Id.; see also Ex. Vol. at

       7 (Father’s Request for Final Orders, asking trial court distribute marital estate




       5
         We note that Father’s proposed distribution provided that the net proceeds of the sale of the marital
       residence be awarded to Mother, which he estimated would be $19,563.41. Ex. Vol. at 22 (Pet’r’s Ex. 1).
       However, before the trial court issued its Decree, the house sold with a resulting net equity to Mother of
       $1,724.30. Father filed a Notice to Court of Sale of Residence advising the trial court of the amount of the
       net proceeds.

       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015                       Page 23 of 25
       pursuant to Tab 6). While testifying, Father likewise stated that the One Main

       debt, in the amount of $6,836.99, was in his name alone, and he “took it over

       and put it in [his] name.” Tr. at 19. He likewise agreed to take over the debts

       owing on the Fifth Third Bank and Capital One credit cards, which were in his

       sole name. Id. at 19-20.


[38]   Father’s argument appears to be that, while he did agree to take responsibility

       for the three debts owed to One Main, Fifth Third Bank, and Capital One, he

       “never agreed . . . that this was being done outside of consideration of the

       distribution of marital debt.” Appellant’s Br. at 14. Rather, he asserts, the trial

       court should have required Mother to pay half of those debts, given that the

       trial court’s Decree found that the presumption of an equal division had not

       been rebutted by either party. However, the trial court, upon Father’s motion

       to correct error, admitted error and determined that Mother had rebutted the

       presumption of equal division and that equal division was not just and proper.


[39]   To the extent that Father’s claim is that the trial court erred when it determined

       that an equal division was not just and reasonable in light of Mother’s

       contribution to the acquisition of the marital home, we again find no error.

       Indiana Code section 31-15-7-5(1) provides that evidence as to a party’s

       contribution to the acquisition of property may rebut the presumption that an

       equal division is just and reasonable. The evidence at trial was that Mother

       contributed “a little under twenty grand down on that house.” Tr. at 65.

       Father suggests that it was against the logic and effect of the circumstances

       before it for the trial court to determine that an unequal distribution was proper,

       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015   Page 24 of 25
       but not thereafter change the debt distribution. Appellant’s Br. at 16. However,

       the trial court’s decision to deviate from an equal division of the marital estate

       was based upon a statutorily-permissible factor. As we have held, a party

       challenging the trial court’s division of marital property must overcome a strong

       presumption that the court considered and complied with the applicable statute.

       Love, 10 N.E.3d at 1012-13. We will reverse the trial court’s distribution

       decision only if no rational basis exists for the court’s decision. Id. Finding that

       a rational basis exists for the trial court’s decision to order that Father was

       responsible for the three debts at issue, either because Father agreed to it or

       because unequal division of the estate was appropriate, we conclude that

       reversal is not warranted.


[40]   Affirmed.


       Najam, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Opinion 11A01-1501-DR-8 | September 14, 2015   Page 25 of 25